Case: 3:18-cv-00846-jdp Document #: 52 Filed: 01/25/21 Page 1 of 4 /

f

UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT

 

Maryann Nawrocki
Plaintiff NOTICE OF APPEAL
Case No. 18-cv-846-jdp

Defendant

Community Development Authority [CDA]

Notice is given that the plaintiff/defendant, Maryann Nawrocki, appeal to the United States of

Appeal for the Seventh Circuit, from the final judgement entered in this action on
06/16/20, Dated and signed this December 2, 2020

and any date thereafter, This appeal letter is retroactive [Back dated] for any DENIALS in

PAST or the FUTURE.

The CDA in Madison, Wisconsin, violated the FAIR H ING ACT. 42 U.S C. 3601.

Signature

600 North Washington Apt 122

 

Jacksonville, Florida 32202

 
Case: 3:18-cv-00846-jdp Document #: 52 Filed: 01/25/21 Page 2 of 4

UNITED STATES COURT OF APPEALS FOR THE
SEVENTH CIRCUIT

Maryann (Shaw) Nawrocki Page 1 of I

 

12/07/2020

Nawrocki -vs- CDA
CASE NO. 18-CV-846-JDP

This lawsuit is against the CDA, in Madison, Wisconsin, NOT -Vicky Kutz, Vicky Kutz, may
have been the messenger, but the CDA, is the FELON. This is how the State of Wisconsin,
SUPPRESSES my lawsuits. Manipulation of the system. The CDA, of Madison, Wisconsin,
realize I was in litigation with the State of Wisconsin, so they denied me my Housing Voucher.
A bold blatant violation of the FAIR HOUSING ACT, STATUE _42 U.S. C 3601. Vicky Kutz,

is a pawn, in the state’s race discrimination schemes, to deny me housing.

THE CDA DENIED ME A HOUSING VOUCHER, A RETALIATORY SUPPRESSIVE
ACTION BY THE STATE OF WISCONSIN. BECAUSE I M IN LITIGATION WITH THE
STATE OF WISCONSIN, UNETHICAL, UNPROFESSIONAL BEHAVIOR AND

CONDUCT, BY THE CDA. TQ DENY ME HOUSING,

COMMENTARY ON THE HOUSING DENIAL FROM THE STATE OF WISCONSIN, A
VIOLATION OF THE FAIR HOUSING ACT.

I applied for the “Section -8 Program. I do not remember the date. But I applied, and I won the
lottery to receive my housing voucher. I followed the information, provided in the letter I

received form the community development Authority. I waited to receive the additional
Case: 3:18-cv-00846-jdp Document #: 52 Filed: 01/25/21 Page 3 of 4

Nawrocki, denied housing by the CDA, a RETALIATORY ACTION. Pg. 2 of 2

information in the mail, I waited, and I waited. But I did not receive any more instruction form
the Community Development Authority. I finally became weary of waiting. Because I sustained
permanent damaged from a work-place injury, and I could not work, I really needed housing. I
went to the Community Development Authority, I spoke with two Women at the front desk.
They were unfriendly, unwelcoming, as soon as I provided them with my name. I asked the one
lady about my housing application, she stated she didn’t know about my application. She walked

back to the back of the office to speak with an individual. Vicky Kutz, came from the back of the

[THE CDA- VIOLATED THE FAIR HOUSING ACT, STATUTE 42 U.S.C. 3601. Violated

the Fair Housing Act, 42 U.S.C. 3601-19. Title V1 of the Civil Rights Act of 1964, 42 U.S.C.

 

2000d-1. Section 504 Of the Rehabilitation Act of 1973. The People with disability Act 1990,

42 U.S.C. 12181-12189.]

office to speak with me. Vicky Kutz, stated to me that she, they (Community Development
Authority) sent me a letter in the mail. I asked Vicky Kutz to see a copy of the letter, Vicky Kutz
proceeded to state to me, it was an email. ] asked to see a copy of the email. Vicky Kutz, or any
other employee, never submitted to me a copy of the LETTER or the EMAIL. I continued to call
the Community Development Authority, and they CONTINUED to deny me and my phone calls.
Vicky Kutz, and the Community Development Authority, in the State of Wisconsin, denied an
African Origin individual, housing. A blatant violation of the Fair Housing Act. I have inferred,

that the Community Development Authority, because of my last name “Nawrocki,
Case: 3:18-cv-00846-jdp Document #: 52 Filed: 01/25/21 Page 4 of 4

Nawrocki-denied housing by the CDA, a RETALIATORY ACTION. Pg. 3 of 3

assumed, I was a CAUCASIAN / WHITE WOMAN. And I have inferred, because there is an
investigation into ones’ person, that applies for Section 8 Housing, the Community Development
Authority, discovered I was in litigation with the state of Wisconsin, they didn’t want me living
in the State of Wisconsin, therefore they denied me housing. This was a calculated-Intentional-
maliciously, vindictive- corroborated scheme, by the state of Wisconsin to deny me housing, the
State of Wisconsin, feels that they don’t want me living in the State of Wisconsin if I am in
litigation with the State. This is retaliation for apprehending, with invisible chains of
restrictions-restraints-oppressions and suppressions, to stop an Africa Origin individual, from
ENJOYING Life-Liberty-and of course, the pursuit to happiness! Because I am an African
American, the State of Wisconsin does not want me to ENJOY these Liberties. Especially
comfortable housing in the State of Wisconsin. A state that I am in litigation with, because I
sustained permanent damages to my body, by no fault of my own. As Ihave stated, housing was
denied to me as retaliation for me being in litigation with the State of Wisconsin. And it was

discovered I was not / am not, a White Woman.

Was Vince

/a/b 7 (de Re
